FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-140710 eLuxuryHouse, Inc. (Exact name of small business issuer as specified in its charter) Florida ###-##-#### (State or other jurisdiction of incorporationor organization) (IRS Employer Identification No.) 160 Franklin Street Suite 201 Oakland, California 94607 (Address of principal executive offices) (510) 414-9640 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).:Yes¨ No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 30,010,000 shares, par value $0.00001 per share, as of September 14, 2010. 1 PART 1FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ELUXURYHOUSE, INC. FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) CONTENTS Page(s) Financial Statements: Balance Sheets - As of March 31, 2010 (unaudited) and June 30, 2009 3 Statements of Operations - 4 For the Three and Nine Months Ended March 31, 2010 and 2009 (unaudited) Statements of Cash Flows -
